Action for separation brought by the plaintiff wife against the defendant husband because of cruel and inhuman treatment, failure to support and abandon*1023ment. Judgment dismissing the complaint reversed on the law and the facts, with costs, judgment directed for the plaintiff on the ground of abandonment and failure to support, with costs, and the matter remitted to Kings County Special Term, Part V, for the purpose of determining the amount of alimony to he paid and the making of appropriate directions therefor. The evidence established that the defendant abandoned the plaintiff, without her consent, in November, 1943, with intent not to return. The documentary evidence, being letters written by the defendant, is conclusive on the issue of abandonment. The evidence likewise establishes that after July 4, 1944, defendant failed in his duty to furnish support, apart from any delinquency in any prior period. These views make it unnecessary to consider the claim of cruel and inhuman treatment. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Settle order on notice within five days from the date of this decision. Lewis, P. J., Carswell, Adel, Aldrich and Nolan,.JJ., concur.